 1
     Robert M. Tzall, Esq.
 2   NV Bar No. 13412
     The Law Offices of Robert M. Tzall
 3   7735 Commercial Way, Suite 100
 4   Henderson, NV 89011
     Telephone: (702) 666-0233
 5   Email: robert@tzalllegal.com
 6   Attorney for Plaintiff

 7   James K. Schultz, Esq.
 8
     NV Bar No. 10219
     SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.P.
 9   1545 Hotel Circle South, Suite 150
10
     San Diego, CA 92108
     Telephone: (619) 758-1891
11   Email: jschultz@sessions.legal
12
     Shannon G. Splaine, Esq.
13   NV Bar No. 8241
     LINCOLN, GUSTAFSON & CERCOS, L.L.P.
14
     3960 Howard Hughes Parkway, Suite 200
15   Las Vegas, NV 89169
     Telephone: (702) 257-1997
16
     Email: ssplaine@lgclawoffice.com
17   Attorneys for Defendants CF Medical, LLC and AssetCare, LLC
18
                           UNITED STATES DISTRICT COURT
19                              DISTRICT OF NEVADA
20
     VERONICA MARQUEZ a/k/a
21   VERONICA MARTINEZ, individually                    Case No. 2:19-cv-00751-RFB-NJK
     and on behalf of all others similarly
22
     situated,
23
            Plaintiff,                              STIPULATION OF DISMISSAL
24
                                                         WITH PREJUDICE
25   v.

26   CF MEDICAL, LLC, ASSETCARE,
27   LLC, and JOHN DOES 1-25,

28          Defendants.


                                          Page 1 of 3
 1

 2          Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff, Veronica Marquez a/k/a
 3   Veronica Martinez, and Defendants, CF Medical, LLC and AssetCare, LLC, hereby
 4
     stipulate to the dismissal of the above-styled case and any claims that were raised or that
 5

 6   could have been raised in this action are dismissed with prejudice, and with each side to

 7   bear its own costs and attorneys’ fees.
 8
     Dated: August 15, 2019
 9

10   Respectfully Submitted,
11
     /s/ Robert M. Tzall                               /s/ James K. Schultz
12   Robert M. Tzall, Esq.                             James K. Schultz, Esq.
     NV Bar No. 13412                                  NV Bar No. 10219
13
     The Law Offices of Robert M. Tzall                SESSIONS, FISHMAN, NATHAN & ISRAEL,
14   7735 Commercial Way, Suite 100                    L.L.P.
     Henderson, NV 89011                               1545 Hotel Circle South, Suite 150
15
                                                       San Diego, CA 92108
16   Attorney for Plaintiff
                                                       Attorney for Defendants,
17                                                     CF Medical, LLC and AssetCare, LLC
18

19
     IT IS SO ORDERED:
20

21
     _________________________________
22   JUDGE RICHARD F. BOULWARE, II
23
     UNITED STATES DISTRICT COURT

24

25
     Dated:___________________________
            August 16, 2019.

26

27

28




                                               Page 2 of 3
 1
                                 CERTIFICATE OF SERVICE
 2
           I hereby certify that on August 15, 2019, a copy of the foregoing was electronically
 3

 4   filed with the Clerk of the Court, United States District Court for the District of Nevada

 5   and served via CM/ECF upon the following:
 6
           James K. Schultz, Esq.
 7         NV Bar No. 10219
 8
           SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.P.
           1545 Hotel Circle South, Suite 150
 9         San Diego, CA 92108
10
           Telephone: (619) 758-1891
           Email: jschultz@sessions.legal
11

12
           Shannon G. Splaine, Esq.
           NV Bar No. 8241
13         LINCOLN, GUSTAFSON & CERCOS, L.L.P.
           3960 Howard Hughes Parkway, Suite 200
14
           Las Vegas, NV 89169
15         Telephone: (702) 257-1997
           Email: ssplaine@lgclawoffice.com
16

17                                                        /s/ Robert M. Tzall
                                                          Robert M. Tzall, Esq.
18

19

20

21

22

23

24

25

26

27

28




                                            Page 3 of 3
